United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0408
Issued: May 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 29, 2015 appellant, through counsel, filed a timely appeal from an
August 7, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his left knee and
shoulder conditions are causally related to the accepted February 23, 2013 employment incident.
FACTUAL HISTORY
On February 27, 2013 appellant, then a 50-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 23, 2013 he injured his left knee when he slipped

1

5 U.S.C. § 8101 et seq.

on ice while delivering mail.
February 27, 2013.

He stopped work on February 24, 2013 and returned on

On February 23, 2013 appellant was examined in the emergency room by Dr. Benjamin
Kartman, Board-certified in emergency medicine, and released to return to work. In a
February 23, 2013 attending physician’s report (Form CA-20), Dr. Kartman noted a date of
injury of February 22, 2013 and related appellant’s complaints of knee pain. He provided
examination findings of tenderness on spasm and diagnosed knee pain. Dr. Kartman checked a
box marked “yes” in response to a question as to whether appellant’s condition was caused or
aggravated by the described activity of falling on ice. He authorized appellant to return to full
duty on February 29, 2013.
Appellant also received a March 13, 2013 medical treatment report from James G.
Castillo, a physician assistant, who related appellant’s complaints of left knee and left shoulder
pain and decreased range of motion. Mr. Castillo noted that appellant worked as a mail carrier
and that on February 23, 2013 he slipped and fell on some ice when delivering mail. He
diagnosed aggravated left knee degenerative joint disease and left shoulder pain with decreased
range of motion. Mr. Castillo recommended that appellant undergo a magnetic resonance
imaging (MRI) scan examination of the left shoulder to further evaluate his rotator cuff. He
provided an attending physician’s and duty status report (Form CA-17) which described the
February 23, 2013 employment incident and diagnosed rotator cuff tendinitis. Mr. Castillo
authorized appellant to resume regular duty on March 27, 2013.
In a March 13, 2013 letter, Dr. John J. Sharkey, a Board-certified orthopedic surgeon,
noted that he examined appellant and requested that OWCP add a left shoulder injury to his
claim file. He also requested authorization for a left shoulder MRI scan examination to evaluate
a possible rotator cuff tear.
By letter dated August 6, 2013, OWCP informed appellant that his claim was initially
accepted as a minor injury but was being reopened as medical expenses had exceeded $1,500.00.
It requested additional factual evidence to demonstrate that the February 23, 2013 incident
occurred as alleged and medical evidence to establish that appellant sustained a diagnosed
condition causally related to the alleged work incident. Appellant was afforded 30 days to
submit this additional evidence.
On August 8, 2013 appellant underwent the recommended MRI scan of his left shoulder
by Dr. Nidhi Gupta, a Board-certified diagnostic radiologist. He related appellant’s complaints
of left shoulder pain and decreased range of motion after a February 23, 2013 fall on his
shoulder. Dr. Gupta observed mild tendinosis of the supraspinatus tendon with bursal-sided
fraying and mild tendinosis of the biceps tendon at the groove entrance. Dr. Gupta also reported
acromioclavicular (AC) joint degenerative changes manifested by joint space narrowing and
prominent inferior osteophyte formation. He also found a questionable small tear of the
anterosuperior labrum.
Dr. Sharkey continued to treat appellant and related in an August 15, 2013 report that
appellant complained of constant pain in his left shoulder and knee. He noted that appellant was
initially evaluated in his office in March after he fell down on his left side at work on

2

February 23, 2013. Upon examination, Dr. Sharkey observed full painless range of motion of
the right shoulder with laterally full painless range of motion the elbows, wrist, and hand. He
noted pain with abduction to 120 degrees and increasing pain with rotator cuff resistance testing,
but no complaints of pain at the AC joint with palpation or with cross body arm abduction and no
evidence of infraspinatus/supraspinatus atrophy. Dr. Sharkey related that an August 8, 2013
MRI scan of the left shoulder revealed evidence of some supraspinatus tendinosis and bicipital
tendinosis. He recommended a subacromial injection.
In a decision dated September 10, 2013, OWCP denied appellant’s claim. It accepted
that the February 23, 2013 incident occurred as alleged and that he sustained left knee and
shoulder conditions, but denied his claim finding insufficient medical evidence to establish that
his conditions resulted from the accepted incident.
On September 12, 2013 OWCP received appellant’s request, through counsel, for a
telephonic hearing, which was held before an OWCP hearing representative on March 21, 2014.
Appellant explained that he had worked as a city carrier since 2004 and had sustained one
previous injury in 2005 when a dog bit him. He related that on February 23, 2013 he was
delivering mail in the winter time when he slipped while climbing up some stairs and fell onto
his left shoulder and leg. Appellant reported the incident to his supervisor but was able to finish
his route. After he completed his route, he sought treatment at the emergency room and was
advised to schedule an appointment with Dr. Sharkey. Counsel related that Dr. Sharkey
diagnosed appellant with rotator cuff tendinitis and tear and aggravation of a preexisting left
knee degenerative joint disease. He alleged that there was no evidence on file contrary to what
Dr. Sharkey reported. Counsel stated that he would ask Dr. Sharkey to write another report and
requested that the record be held open for 30 days. Nothing further was received.
By decision dated June 10, 2014, the OWCP hearing representative affirmed OWCP’s
September 10, 2013 denial decision.
Following the June 10, 2014 decision, appellant submitted an April 27, 2015 x-ray report
of the left knee by Dr. Elaine Alexander, a Board-certified internist, who noted minimal
degenerative changes and a trace amount of fluid within the joint. Dr. Alexander reported that
appellant’s proximal infrapatellar tendon was not well visualized concerning a tear or tendinosis.
On May 11, 2015 OWCP received appellant’s request, through counsel, for
reconsideration. He noted that he was submitting a May 6, 2015 report by Dr. Sharkey.
In a May 6, 2015 report, Dr. Sharkey indicated that in February 2013 appellant fell down
at work and complained of left shoulder pain. He noted examination findings of full painless
range of motion of the right shoulder and provided range of motion findings for appellant’s left
shoulder. Dr. Sharkey related that an August 8, 2013 MRI scan of the left shoulder revealed
supraspinatus tendinosis/bicipital tendinosis with no rotator cuff tear.
He diagnosed
supraspinatus tendinosis and bicipital tendinosis. Dr. Sharkey indicated that the facts of the
injury were the direct and proximate cause of the diagnosis. He explained that while there may
be other causes for this medical problem, one of the causes was clearly the work activities
previously described. Appellant also resubmitted Dr. Sharkey’s August 15, 2013 report.

3

In a decision dated August 7, 2015, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his claim by the weight of the reliable, probative, and substantial evidence3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged.6 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.7 An employee may establish that the employment incident
occurred as alleged but fail to show that his disability or condition relates to the employment
incident.8
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.9 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.10 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.11

2

Id.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

9

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

11

James Mack, 43 ECAB 321 (1991).

4

ANALYSIS
Appellant alleged that on February 23, 2013 he sustained injuries to his left knee and
shoulder when he slipped on ice while delivering mail. He stopped work and returned on
February 27, 2013. OWCP accepted that the February 23, 2013 incident occurred as alleged and
that appellant was diagnosed with left knee and shoulder conditions, but denied his claim finding
insufficient medical evidence to establish that his conditions were causally related to the
employment incident.
Appellant was initially examined in the emergency room by Dr. Kartman. In a
February 23, 2013 attending physician’s report, he noted a date of injury of February 22, 2013
and examination findings of tenderness on spasm of the left knee. The Board notes that
Dr. Kartman related an incorrect date of injury. Dr. Kartman diagnosed knee pain but did not
mention left shoulder pain in his diagnosis. He checked a box marked “yes” that appellant’s
condition was caused or aggravated by the described activity. The Board finds that
Dr. Kartman’s report is insufficient to establish causal relationship. Dr. Kartman did not provide
a medical diagnosis for appellant’s condition as pain is a description of a symptom and not
considered a compensable medical diagnosis.12 He also did not provide a rationalized opinion on
the cause of appellant’s knee pain as he only checked a box marked “yes” regarding causal
relationship. The Board has held that when a physician’s opinion on causal relationship consists
only of checking “yes” to a form question, without explanation or rationale, that opinion is of
diminished probative value and is insufficient to establish a claim.13 For these reasons, the
Board finds that Dr. Kartman’s report is insufficient to establish appellant’s claim.
Dr. Sharkey also treated appellant and provided reports dated March 13, 2013 to
May 6, 2015. He related that he examined appellant for complaints of constant pain in his left
shoulder and knee after a February 23, 2013 fall at work. Dr. Sharkey conducted an examination
and observed pain with abduction to 120 degrees and increasing pain with rotator cuff resistance
testing in the left shoulder. In an August 15, 2013 report, he noted that a left shoulder MRI scan
showed evidence of some supraspinatus tendinosis and bicipital tendinosis. Dr. Sharkey
diagnosed supraspinatus tendinosis and biceps tendinosis. In a May 6, 2015 report, he opined
that the facts of the injury were the “direct and proximate cause” of the diagnosis. The Board
notes that Dr. Sharkey provided an accurate description of the February 23, 2013 employment
incident and findings on examination. He diagnosed supraspinatus tendinosis and biceps
tendinosis and opined that these conditions were caused by the described employment incident.
The Board finds, however, that Dr. Sharkey did not provide any medical rationale or explanation
for how the February 23, 2013 work incident of slipping on ice while delivering mail caused or
contributed to appellant’s left shoulder condition. The Board has found that medical reports that
state a conclusion but fails to offer any rationalized medical explanation regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.14 His

12

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 2008).

13

D.D., 57 ECAB 734, 738 (2006); Deborah L. Beatty, 54 ECAB 340 (2003).

14

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

5

opinion, therefore, is insufficient to establish that appellant’s left knee and shoulder conditions
were causally related to the February 23, 2013 employment incident.
The additional diagnostic reports are likewise insufficient to establish appellant’s claim.
In an August 8, 2013 MRI scan of the left shoulder, Dr. Gupta diagnosed mild tendinosis of the
supraspinatus tendon and biceps tendon and AC joint degenerative changes. An April 27, 2015
x-ray examination of the left knee by Dr. Alexander also revealed minimal degenerative changes
and a trace amount of fluid within the joint. Although Drs. Gupta and Alexander provided
medical diagnoses, they did not describe the cause of these conditions. The Board has found that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.15 These reports, therefore, are
insufficient to establish appellant’s claim.
Appellant was also examined by Mr. Castillo, a physician assistant, on March 13, 2013.
Section 8102(2) of FECA provides that the term “physician” includes surgeons, podiatrists,
dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within
the scope of their practice as defined by State law. Because physician assistants are not
considered “physicians” as defined by FECA, their medical opinions regarding diagnosis and
causal relationship are of no probative medical value.16 For this reason, Mr. Castillo’s March 13,
2013 report is of no probative value and fails to establish appellant’s claim.
On appeal, appellant’s counsel alleges that OWCP was biased toward a denial decision.
The record demonstrates, however, that OWCP properly considered all the evidence and found,
as stated above, that the medical evidence submitted was insufficient to establish that his left
knee and shoulder conditions were causally related to the February 23, 2013 employment
incident. Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.17 Because appellant has
failed to provide such rationalized medical opinion evidence in this case, the Board finds that
appellant did not meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his left
knee and shoulder conditions were causally related to the accepted February 23, 2013
employment incident.

15

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

16

5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238 (2005).

17

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

6

ORDER
IT IS HEREBY ORDERED THAT the August 7, 2015 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 19, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

